       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 James McMurray,                                         Civil No. 21-414 (DWF/DTS)

                     Plaintiff,

 v.                                                              MEMORANDUM
                                                            OPINION AND ORDER
 AT&T Mobility Services, LLC,

                     Defendant.



Michael B. Healey, Esq., Wagoner, Falconer & Judd, Ltd., counsel for Plaintiff.

Sara Brady Tomezsko, Esq., and Kenneth Gage, Esq., Paul Hastings LLC; Lauren
Clements, Esq., and Shirley O. Lerner, Esq., Littler Mendelson, PC, counsel for
Defendant.



                                  INTRODUCTION

      This matter is before the Court on Defendant AT&T Mobility Services, LLC’s

(“AT&T”) Motion to Compel Arbitration and Stay Proceedings. (Doc. No. 17

(“Motion”).) Plaintiff James McMurray (“McMurray”) opposes the motion. (Doc.

No. 26 (“Pl. Opp.”).) For the reasons set forth below, the Court grants AT&T’s Motion.

                                   BACKGROUND

      In January 2021, McMurray sued AT&T in the Fourth Judicial District Court,

Hennepin County, State of Minnesota, alleging discrimination under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et sec., and common law Intrusion on Seclusion
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 2 of 15




under Minnesota law. (Doc. No. 1 (“Compl.”) ¶¶ 35-54.) AT&T timely removed the

matter to this Court in February 2021. (Doc. No. 1-2.)

      McMurray began working for AT&T in 2005. (Compl. ¶ 10.) On November 30,

2011, AT&T sent an email to McMurray at his work email address with the subject line,

“Action Required: Arbitration Agreement.” (Doc. No. 20, Ex. A (“Giordano Decl.”)

¶ 11, Ex. 1 (“Email”).) The email stated:

      AT&T has a created an alternative process for resolving disputes between
      the company and employees. Under this process employees and the
      company would use independent, third-party arbitration rather than courts
      or juries to resolve legal disputes. Arbitration is more informal than a
      lawsuit in court, and may be faster.

      The decision on whether or not to participate is yours to make. To help you
      make your decision, it is very important for you to review the
      Management Arbitration Agreement linked to this email. It provides
      important information on the process and the types of disputes that are
      covered by the Agreement.

      Again, the decision is entirely up to you. To give you time to consider your
      decision, the company has established a deadline of no later than 11:59
      p.m. Central Standard Time on Monday, Feb. 6, 2012 to opt out—that is, to
      decline to participate in the arbitration process—using the instructions
      below.

      If you do not opt out by the deadline, you are agreeing to the arbitration
      process as set forth in the Agreement. This means that you and AT&T are
      giving up the right to a court or jury trial on claims covered by the
      Agreement.

      Instructions for “Opting Out” of the Agreement:

      To opt out of the Agreement, after you open the attached document,
      follow the link provided there to the site where you will be able to
      electronically register your decision to opt out.

      Remember, the decision is yours. There are no adverse consequences for
      anyone opting out of the Management Arbitration Agreement. If, contrary


                                            2
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 3 of 15




       to this assurance, you believe you have experienced any pressure or
       retaliation in connection with your decision, please contact the AT&T
       Hotline (888-871-2622).

       If you have any questions about the Agreement, please contact OneStop
       (Dial 1-888-722-1787, then speak “Employee Service Hotline”).

       Important: February 6, 2012 is the deadline to act if you do not wish to
       resolve disputes through arbitration.

(Id. (emphasis in original).) The Email included a link to the referenced Management

Arbitration Agreement (“Arbitration Agreement”). (Id.; see also Giordano Decl. ¶ 13,

Ex. 2 (“Arbitration Agreement”).)

       On December 17, 2011, AT&T sent McMurray a second email at his work email

address, identical in substance to the first Email, and including the same subject line:

“Action required: Arbitration Agreement.” (Giordano Decl. ¶¶ 12, 18, Ex. 5 (“Email

Record”).)

       On January 9, 2012, McMurray used his unique company username and password

to access the full text of the Arbitration Agreement on AT&T’s corporate intranet.1 (Id.

¶¶ 15, 19, Ex. 6 (“Access Record”).) On the same date, McMurray clicked on a button

labeled “Review Complete” which was designed to indicate that the recipient had

received and reviewed the Arbitration Agreement. (Id. ¶ 20, Ex. 7 (“Review Record”).)

       By its terms, the Arbitration Agreement “is governed by the Federal Arbitration

Act” and “applies to any claim that [a party to the Agreement] may have against . . . any


1
       AT&T’s computer system retains a record of each employee accessing the
Arbitration Agreement on its corporate intranet in the ordinary course of business.
(Giordano Decl. ¶ 19.)


                                             3
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 4 of 15




AT&T Company.” (Arbitration Agreement at 2.) The Arbitration Agreement also

explains its purpose and effect:

       Under this Agreement, you and the AT&T company that employs you (“the
       Company”) agree that any dispute to which this Agreement applies will be
       decided by final and binding arbitration instead of court litigation.
       Arbitration is more informal than a lawsuit in court, and may be faster.
       Arbitration uses a neutral arbitrator instead of a judge or jury, allows for
       more limited discovery than in court, and is subject to very limited review
       by courts. Under this Agreement, Arbitrators can award the same damages
       and relief that a court can award.

(Id.) The Arbitration Agreement also expressly states that it applies to “claims

includ[ing] without limitation those arising out of or related to your employment or

termination of employment with the Company and any other disputes regarding the

employment relationship, . . . termination, . . .discrimination . . . and claims arising under

the . . . Civil Rights Act of 1964 . . . and all other state and local statutory and common

law claims.”2 (Id. at 2-3.)

       McMurray did not opt out of the Arbitration Agreement by the February 6, 2012

deadline3 (Giordano Decl. ¶ 26) and continued to work for AT&T until early 2020 (see

Compl. ¶¶ 25, 30).) AT&T now seeks to compel arbitration pursuant to the terms of the

Arbitration Agreement and to stay this action during the pendency of the arbitration. (See

generally, Motion.)




2
       The Arbitration Agreement also states that AT&T will pay the costs and fees of
the arbitrator. (Arbitration Agreement at 4.)
3
      Thousands of other AT&T employees did opt out of the Arbitration Agreement.
(Giordano Decl. ¶ 25.)


                                              4
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 5 of 15




                                       DISCUSSION

       AT&T brings this Motion pursuant to the Federal Arbitration Act (“FAA”). The

FAA provides that written agreements to arbitrate “shall be valid, irrevocable, and

enforceable.” 9 U.S.C. § 2. “[W]here a valid arbitration agreement exists” a federal

court “must liberally construe it, resolving any doubts in favor of arbitration.” Parm v.

Bluestem Brands, Inc., 898 F.3d 869, 873 (8th Cir. 2018) (internal quotation marks and

citation omitted).

       “A court’s role under the FAA is therefore limited to determining (1) whether a

valid agreement to arbitrate exists, and if it does (2) whether the agreement encompasses

the dispute.” Pro Tech Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004)

(citation omitted). “In determining whether the parties have agreed to arbitrate, state law

contract principles apply, in accordance with the general policies governing arbitration

agreements.” Yufan Zhang v. UnitedHealth Grp., 367 F. Supp. 3d 910, 914 (D. Minn.

2019) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1985)).

       The FAA also directs the court to stay all proceedings pending completion of

arbitration. 9 U.S.C. § 3 (“[T]he court in which suit is pending, upon being satisfied that

the issue involved in such suit or proceeding is referable to arbitration under such an

agreement, shall on application of one of the parties stay the trial of the action until such

arbitration has been had in accordance with the terms of the agreement. . . .”).

A.     Validity of the Arbitration Agreement

       Under Minnesota law, an enforceable contract requires: (1) the communication of

a specific and definite offer; (2) acceptance of that offer; and (3) consideration. Pine


                                              5
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 6 of 15




River State Bank v. Mettille, 333 N.W.2d 622, 626-27 (Minn. 1983). Minnesota courts

evaluate the objective conduct of the parties when determining whether a valid and

enforceable contract exists. Zean v. Comcast Broadband Sec., LLC, 322 F. Supp. 3d 913,

917 (D. Minn. 2018).

       McMurray argues that the Arbitration Agreement is invalid because: (1) AT&T

did not communicate a definite offer to arbitrate claims; (2) he did not accept the

Arbitration Agreement because he did not sign it; (3) there was no mutual assent because

he did not understand what “arbitration” meant; (4) the Arbitration Agreement lacked

consideration; (5) the Arbitration Agreement violates Minn. Stat. § 572B.314; and (6) the

Arbitration Agreement is unconscionable. (Pl. Opp. at 5-17.)

       AT&T contends that the Email constituted a valid offer that McMurray accepted

when he did not opt out and continued to work for AT&T, and that consideration was

established through the parties’ mutual promises to forgo litigating future claims in a

court of law. (Doc. No. 19 (“Def. Memo.”) at 9-16; see also Doc. No. 28 (“Reply”)

at 3-9, 11-12.) AT&T further argues that it provided McMurray with ample opportunity

to understand what arbitration was, and that whether or not he understood does not



4
        Under, Minn. Stat. § 572B.31, Minnesota arbitration law regarding electronic
signatures and records conforms with section 7001 (formerly section 102) of the
Electronic Signatures in Global and National Commerce Act (“ESGNCA”). Minn.
Stat. § 572B.31. See also 15 U.S.C. § 7001. The ESGNCA requires that when a statute,
regulation, or other rule of law requires that information be provided in writing, a
consumer must grant affirmative consent to use of an electronic record and must be
provided with an option to receive a hard copy of the record prior to granting affirmative
consent. See id. at § 7001(c)(1)(a)(b).


                                             6
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 7 of 15




invalidate the Arbitration Agreement; and that the Arbitration Agreement is not

unconscionable because McMurray had a clear choice to opt out. (Reply at 9-13.)

       The Court first observes that the Email, and subsequent reminder email, which

included a link to the Arbitration Agreement, specifically laid out the material provisions

of the Arbitration Agreement including the mutual promises to arbitrate, the nature of the

claims subject to arbitration, the exclusive nature of the arbitration remedy, and a method

and deadline for acceptance. (See Email; See also, Arbitration Agreement at 2.)

Minnesota courts have found similar communications sufficient to constitute a definite

offer. See, e.g., Lang v. Burlington N. R. Co., 835 F. Supp. 1104, 1106 (D. Minn. 1993)

(finding arbitration policy with similar terms sufficiently definite in form); Hall v. City of

Plainview, 954 N.W.2d 254, 261–62 (Minn. 2021) (finding offer sufficiently definite

where details provided included specific information and procedures by which employees

could comprehend and take advantage of employer policy). While McMurray suggests

that the Email and attached Arbitration Agreement was a general statement of company

policy, the Court finds that it clearly indicated AT&T’s intent to enter into an agreement

with McMurray.

       The record also reflects that McMurray received the Email and reminder email,

accessed the full text of the Arbitration Agreement, and clicked a button labeled “Review

Complete,” designed to indicate that he had reviewed the terms of the Arbitration

Agreement. (See Email Record; Access Record; Review Record.) Thus, the Court

concludes that AT&T’s intent to enter into an agreement with McMurray was




                                              7
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 8 of 15




appropriately communicated to him and constitutes an offer under Minnesota contract

law.

       The Court next observes that whether or not McMurray signed the Arbitration

Agreement, his conduct demonstrated acceptance when he did not opt out of the

Arbitration Agreement and continued to work for AT&T.5 Zean, 322 F. Supp. 3d at 917;

see also, Heath v. Travelers Cos., Inc., Civ. No. 08-6055, 2009 WL 1921661, at

*4 (D. Minn. 2009) (“A person’s assent to an agreement is determined by his or her

objective conduct. . . Even if a person does not personally sign an agreement, he or she

may be bound to it . . . .” (citations omitted)).




5
       A signature is not required to form a contract in Minnesota. See, e.g., Gorham v.
Benson Optical, 539 N.W.2d 798, 800 (Minn. Ct. App. 1995) (plaintiff accepted
employment contract by reporting to work, despite failing to sign and return job
acceptance letter); Rust Consulting, Inc. v. Scheinder Wallace Cottrell Konecky Wotkyns,
LLP, Civ. No. 17-4981(DSD/TNL), 2019 WL 3456891, at 3-4* (D. Minn. July 31, 2019)
(a signature requirement may be waived through objective conduct of acceptance). The
FAA also does not require that arbitration agreements be signed to be enforceable.
Filson v. Radio Advert. Mktg. Plan, LLC, 553 F. Supp. 2d 1074, 1086 (D. Minn. 2008)
(compelling arbitration on behalf of individual who did not sign arbitration agreement).

       To the extent McMurray relies on past dealings to argue that a signature was
required to validate the Arbitration Agreement, the Court notes that the law does not
require that an employer contract with employees in a particular way, or even the same
way over time, so long as all elements of a valid contract are present. As described
below, the Court finds that all elements of a valid contract are present here.

      Because the Arbitration Agreement does not require a signature or other electronic
evidence of assent, the Court does not address McMurray’s argument that the Arbitration
Agreement violates Minn. Stat. § 572B.31.


                                               8
        CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 9 of 15




       Where an offer specifies certain conduct as a form of acceptance, the offeree

accepts by engaging in conduct consistent with the terms of the offer.6 Johnson v.

Hubbard Broad, Inc., 940 F. Supp. 1447, 1454 (D. Minn. 1996). Here, AT&T presented

McMurray with a clear choice of whether or not to accept the Arbitration Agreement and

provided him specific instructions on how to opt out. Thousands of other AT&T

employees opted out of the Arbitration Agreement. When McMurray did not opt out, his

conduct plainly indicated acceptance of the Arbitration Agreement. See Gupta v. Morgan

Stanley Smith Barney, LLC, 934 F.3d 705, 713-14 (7th Cir. 2019) (finding that

employee’s silence and inaction conveyed acceptance of an employer’s modified

arbitration policy when employee did not respond to email or opt out of the policy).

       McMurray also continued to work for AT&T after he was advised of the

Arbitration Agreement and did not opt out. When an employee is made aware of a

potential change in the employment relationship, “[t]he employee’s retention of

employment constitutes acceptance of the offer.” Pine River, 333 N.W.2d at 627. In

short, the Court finds that McMurray’s conduct conveyed acceptance of AT&T’s offer to

arbitrate future claims.

       The Court also observes that insofar as McMurray argues that the Arbitration

Agreement is invalid because he did not understand what arbitration meant, a failure to

read or understand a contract before accepting it does not bar enforcement. Johnson, 940



6
       While McMurray claims that silence does not constitute acceptance, in this case,
the offer made clear that inaction would be construed as acceptance.


                                            9
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 10 of 15




F. Supp. at 1456 (“Failing to read or understand the language of a contract serves as no

defense under the law.”) (citation omitted). Moreover, the record reflects that both the

Email and Arbitration Agreement explained the concept of arbitration in plain,

understandable terms, and advised that any further questions could be directed to the

AT&T Employee Service Hotline before the deadline to opt out. (See Email; Arbitration

Agreement at 2.) Thus, even if failure to understand a contract was a defense to

enforcement, McMurray had over 60 days to inquire about the meaning of arbitration and

had the option to opt out if he did not want to be bound by something he did not

understand.

       The Court next observes that under Minnesota law, an exchange of mutual

promise is adequate consideration to support a contract. Koehler Hinrichs Mercantile

Co. v. IL Glass Co., 173 N.W. 703, 704 (Minn. 1919). Here, the Email and Arbitration

Agreement clearly stated that both McMurray and AT&T would be bound by promises to

arbitrate claims against one another. (See Email (“Under this process employees and the

company would use independent, third-party arbitration rather than courts or juries to

resolve legal disputes”); Arbitration Agreement at 2 (“Under this Agreement, you and the

AT&T company that employs you (“the Company”) agree that any dispute to which this

Agreement applies will be decided by final and binding arbitration instead of court

litigation.”).) Because both parties promised something of value—each foregoing their

right to pursue future claims against one another in a court of law—the Court finds the

necessary consideration to support a binding contract.




                                            10
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 11 of 15




       Finally, the Court observes that while McMurray may not like the Arbitration

Agreement, he has failed to show that it is unconscionable. In Minnesota, a party

asserting an unconscionability defense “must establish that he or she had no meaningful

choice but to accept the contract terms as offered and that the terms of the contract were

unreasonably favorable the other party.” BAM Navigation, LLC v. Wells Fargo & Co.,

No. 20-cv-1345 (NEB/ECW), 2021 WL 533692, at *4 (D. Minn. Feb. 12, 2021) (internal

quotation marks and citation omitted).

       McMurray contends that the Arbitration Agreement is unconscionable because he

“had no meaningful choice but to deal with the arbitration policy he was provided” when

“it lacked a link for [him] to electronically register a decision to accept, did not contain

any space for written acknowledgment or signature, and was given to [him] almost seven

(7) years into his employment with [AT&T].” (Pl. Opp. at 16.)

       As discussed above, the law does not require a signature to enact a valid contract.

More importantly, the Email and Arbitration Agreement both advised that McMurray

could reject the Arbitration Agreement without repercussion by choosing to opt out.

(Email (“The decision on whether or not to participate is yours to make . . . There are no

adverse consequences for anyone opting out of the Management Arbitration

Agreement.”); Arbitration Agreement at 2 (“The decision whether or not to participate in

the arbitration process is entirely up to you. No one will be subjected to pressure or

retaliation in connection with this decision.”).) Because McMurray clearly had the

opportunity to opt out of the Arbitration Agreement, the Court finds that the contract is




                                              11
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 12 of 15




not unconscionable.7 See Sienkaniec v. Uber Techs., Inc., No. 17-CV-4489 (PJS/FLN),

2017 WL 7791193, at *1 (D. Minn. Dec. 18, 2017) (noting that it “is not surprising” that

courts regularly decline to find arbitration agreements unconscionable where employees

can easily choose to opt out).

       In short, the Court finds a valid offer, acceptance with the requisite mutual assent,

and consideration to enforce the Arbitration Agreement under Minnesota law, and further

finds that the Arbitration Agreement is not unconscionable.

B.     Scope of the Arbitration Agreement

       Having determined that the Arbitration Agreement is valid, the Court next

addresses whether McMurray’s claims fall within its scope. “In resolving this issue, the

first question is whether the arbitration clause is broad or narrow.” Parm, 898 F.3d

at 874 (internal quotation marks and citation omitted). “If the clause is broad, the liberal

federal policy favoring arbitration agreements requires that a district court send a claim to

arbitration . . . as long as the underlying factual allegations simply touch matters covered

by the arbitration provision.” Id. (internal quotation marks and citation omitted).

“Arbitration agreements covering claims ‘arising out of’ or ‘relating to’ an agreement . . .

constitute[] the broadest language the parties could reasonably use . . . .” Id. (internal



7
        To the extent McMurray argues that the Arbitration Agreement is biased because
AT&T would pay the arbitrator’s fees, the U.S. Supreme Court has rejected this
reasoning. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 30 (1991) (“[W]e
decline to indulge the presumption that the parties and arbitral body conducting a
proceeding will be unable or unwilling to retain competent, conscientious and impartial
arbitrators.”) (internal quotation marks and citation omitted).


                                              12
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 13 of 15




quotation marks and citation omitted). Doubts are resolved in favor of arbitration “unless

it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Comm. Workers of

AM., 475 U.S. 643, 650 (1986) (citation omitted).

       Here, the Arbitration Agreement clearly states that it applies to claims between

McMurray and AT&T “includ[ing] without limitation those arising out of or related to

[his] employment or termination of employment with [AT&T] and any other disputes

regarding the employment relationship, . . . termination, . . .discrimination . . . and claims

arising under the . . . Civil Rights Act of 1964 . . . and all other state and local statutory

and common law claims.” (Arbitration Agreement at 2-3.)

       McMurray argues that because the Arbitration Agreement does not specifically list

privacy violations as an arbitrable issue, his claims fall outside its scope. (Pl. Opp.

at 14-15.) AT&T counters that whether or not the privacy violations are specifically

listed, McMurray’s claims fall squarely within the scope of the Arbitration Agreement

because they arise out of or are related to his employment with AT&T. (Def. Memo.

at 16-18; Reply at 14-15.)

       The Court notes that McMurray’s allegation related to AT&T’s violation of his

policy resulted in the termination of his employment. (See Compl. ¶¶ 24-34, 45-54.)

Given the broad scope of the covered disputes, the Court cannot conclude with positive

assurance that the Arbitration Agreement is not susceptible of an interpretation that

covers McMurray’s claims. AT&T Techs., 475 U.S.at 650 (1986). While the Arbitration

Agreement does not explicitly state that it covers claims related to privacy, the Court


                                               13
       CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 14 of 15




finds that such claims are clearly encompassed by the Arbitration Agreement’s broad

assertion that it pertains to all claims “without limitation” arising out of or related to

McMurray’s employment or termination, and “any other disputes regarding the

employment relationship.” Thus, the Court finds that McMurray’s claims are subject to

the Arbitration Agreement.

       Because the Court finds a valid Arbitration Agreement and that McMurray’s

claims are within its scope, the Court grants AT&T’s motion to compel. The Court also

stays the proceedings in this matter until McMurray’s claims have been arbitrated.

9 U.S.C. § 3

                                       CONCLUSION

       For the reasons set forth above, the Court finds that the Arbitration Agreement is a

valid and enforceable contract under Minnesota law and that it encompasses McMurray’s

claims. Thus, the Court grants AT&T’s motion to compel arbitration and stay the

proceedings during its pendency.8

                                           ORDER

       Based on the files, record, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that Defendant AT&T Mobility Services, LLC’s




8
      If the parties so desire, the Court is willing to facilitate mediation with a
magistrate judge prior to arbitration.


                                              14
      CASE 0:21-cv-00414-DWF-DTS Doc. 32 Filed 08/02/21 Page 15 of 15




Motion to Compel Arbitration and Stay Proceedings (Doc. No. [17]) is GRANTED as

follows:

      1.    The parties are bound by an arbitration agreement.

      2.    This matter is stayed pending arbitration.


Dated: August 2, 2021                   s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge




                                          15
